Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-15 are pending.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
The claim(s) recite(s) receiving a transaction request from a user device associated with a user, wherein the transaction request comprises a condition associated with an exchange; determining, based on the condition, a transaction between a first virtual asset wherein the first virtual asset is based on a learning unit certified to the user being educated, and the second virtual asset is different from the first virtual asset; and generating transaction information associated with the user based on the transaction between the first virtual asset and the second virtual asset.  The claims are drawn to receiving and determine data and then performing a virtual currency transaction between two virtual assets based on the data, is a process that, under its broadest reasonable interpretation, covers a fundamental economic practice and/or managing personal relationships or interactions 
This judicial exception is not integrated into a practical application.  The claims recites the additional element of a processor to perform the determination step.  The processor is recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component.  The additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limit on practicing the abstract idea.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The additional element of using a processor to perform the determining step, as described above, amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.
The dependent claims are only further narrowing the abstract idea.  The claims are not patent eligible.


Response to Arguments
Applicant's arguments filed 1/14/2021 have been fully considered but they are not persuasive.
fundamental economic principles or practices, commercial or legal interactions, managing personal behavior, and relationships or interactions between people.  A fundamental economic practice includes transaction processing.
Applicant argues “an organization in an area (e.g., company, store, and public organization) can motivate educated human resources to visit the area.”  Trying to motivate people is not a technical solution to a technical problem.
Applicant argues “the instant claims effect an ‘improvement in transactions using virtual assets.’”  Transaction processing is an abstract idea.  An indication that the claimed invention provides an improvement can include a discussion in the specification that identifies a technical problem and explains the details of an unconventional technical solution expressed in the claim, or identifies technical improvements realized by the claim over the prior art. For example, in McRO, the court relied on the specification’s explanation of how the particular rules recited in the claim enabled the automation of specific animation tasks that previously could only be performed subjectively by humans, when determining that the claims were directed to improvements in computer animation instead of an abstract idea. McRO, 837 F.3d at 1313-14, 120 USPQ2d at 1100-01. In contrast, the court in Affinity Labs of Tex. v. DirecTV, LLC relied on the specification’s failure to provide details regarding the manner in which the invention accomplished the alleged improvement when holding the claimed methods of delivering .


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Back et al. teaches a system that transfers assets between a parent chain and a sidechain.  It does not disclose the assets of the parent chain being replaced with a different asset being sent to the sidechain.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMICA L NORMAN whose telephone number is (571)270-1371.  The examiner can normally be reached on Mon-Thur 9:30am-8p EST, with Fri off.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Behncke can be reached on (571) 272-8103.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SAMICA L. NORMAN
Primary Examiner
Art Unit 3697



/SAMICA L NORMAN/            Primary Examiner, Art Unit 3697